NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

GREGORY D. MYERS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                             Case No. 2D17-5164
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.



PER CURIAM.

             Affirmed. See Myers v. State, 224 So. 3d 223 (Fla. 2d DCA 2017) (table

decision); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.